DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

2.	This Office Action is in response to the Remarks filed on 6/3/2021.  Claim 8 has been canceled and claims 11-16 have been added.  Claims 1-7 and 9-16 are now pending.  

Allowable Subject Matter

3.	Claims 1-7 and 9-16 are allowed.
4.	The following is an examiner’s statement of reasons for allowance: 
The present claims are allowed over the closest references: Fleischmann et al. (US Patent 5,541,275).
	Fleischmann et al. disclose a vinyl ester copolymer consisting essentially of: a) at least one vinyl ester monomer, b) 2 to 15% by weight, based on the total weight of the copolymer, of at least one cyclic ketene acetal such as 2-methylene-1,3-dioxepane, and c) 0 to 65% by weight, based on the total weight of the copolymer, of at least one monomer such as α-olefins, acrylic esters and methacrylic esters of alcohols having from 1 to 8 carbon atoms, wherein the copolymerization in emulsion or suspension is possible (claim 1, col. 2, lines 58-61).
	Thus, Fleischmann et al. do not teach or fairly suggest the claimed composition comprising an aqueous dispersion of copolymer particles having a z-average particle size in the range of from 50 nm to 500 nm, which polymer particles comprise, based on the weight of the copolymer particles, a) from 75 to 98.5 weight percent structural .	
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion 

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUI H CHIN whose telephone number is (571)270-7350.  The examiner can normally be reached on M-F, 8am-5pm, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gwendolyn Blackwell, can be reached on 571-272-5772.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)? If you would like assistance from a 

/HUI H CHIN/Primary Examiner, Art Unit 1762